COURT OF APPEALS OF VIRGINIA


Present:    Judges Willis, Frank and Clements


DIRECTORS DISTRIBUTORS AGRI SUPPLY AND
 AMERICAN ALTERNATIVE INSURANCE
 CORPORATION
                                             MEMORANDUM OPINION*
v.   Record No. 0868-02-2                         PER CURIAM
                                              SEPTEMBER 17, 2002
ROBERT PUGH


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Steven H. Theisen; Theisen & Lingle, P.C.,
             on brief), for appellants.

             (Gerald G. Lutkenhaus, on brief), for
             appellee.


     Directors Distributors Agri Supply and its insurer

(hereinafter referred to as "employer") contend the Workers'

Compensation Commission erred in finding that Robert Pugh

(claimant) proved (1) he sustained an injury by accident arising

out of his employment on May 17, 2001; and (2) he was entitled

to an award of continuing disability benefits after August 21,

2001, as a result of his compensable injury by accident.        Upon

reviewing the record and the parties' briefs, we conclude that

this appeal is without merit.     Accordingly, we summarily affirm

the commission's decision.     Rule 5A:27.



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                         I.   Arising Out Of

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"Whether an injury arises out of the employment is a mixed

question of law and fact and is reviewable by the appellate

court."    Plumb Rite Plumbing Serv. v. Barbour, 8 Va. App. 482,

483, 382 S.E.2d 305, 305 (1989).    "The phrase arising 'out of'

refers to the origin or cause of the injury."     County of

Chesterfield v. Johnson, 237 Va. 180, 183, 376 S.E.2d 73, 74

(1989).    To prevail, claimant must "show that the conditions of

the workplace or that some significant work related exertion

caused the injury."    Plumb Rite, 8 Va. App. at 484, 382 S.E.2d

at 306.

     In ruling that claimant met his burden of proof, the

commission adopted the deputy commissioner's findings as

follows:

            "Pugh testified credibly that he had placed
            his right hand on the top of the hopper, and
            was reaching with his left hand to grip
            underneath the hopper. He stated that at
            the time of his injury, he was exerting some
            force with his right hand, in order to
            stabilize the top-heavy hopper. He
            testified that this was not really a normal
            lifting position, as he would not normally
            be reaching out in this manner to get a grip
            and to stabilize the hopper."

            We find that at the time of the injury, he
            was in an awkward position, as he had his
            right hand on top of the four to five foot
                               - 2 -
          tall hopper, while reaching underneath with
          his left hand. Also, he was applying some
          force with his right hand in order to
          stabilize the top-heavy hopper. Thus, we
          find that he was engaged in more than a
          simple 3/4 squat at the time of the injury,
          as his hands were separated by the four to
          five foot height of the hopper, and he was
          stabilizing the top of the hopper with his
          right hand. . . . [W]e also find that the
          claimant also had to reach inward with his
          left hand and outward with his right hand.
          We conclude that the claimant was required
          to squat while reaching in an awkward manner
          with both hands while applying stabilizing
          force with his right hand. Thus, we find
          that the claimant has persuasively
          established that his injury resulted from an
          actual risk of his employment.

     As fact finder, the commission was entitled to resolve any

inconsistencies between claimant's hearing testimony and his

written statement in favor of claimant.   It is well settled that

credibility determinations are within the fact finder's

exclusive purview.    Goodyear Tire & Rubber Co. v. Pierce, 5 Va.

App. 374, 381, 363 S.E.2d 433, 437 (1987).   Claimant's testimony

constitutes credible evidence to support the commission's

factual findings.    Claimant stated that when he squatted down

with his right hand on top of the four to five foot hopper and

his left hand underneath it, while exerting some force with his

right hand to stabilize the top-heavy hopper, his knee gave way.

Dr. Jed S. Vanichkachorn, claimant's treating orthopedic

surgeon, indicated in his July 27, 2001 letter that claimant

sustained a "Type II discoid meniscus that had sustained a

recent, large longitudinal tear of the posterior horn region."
                               - 3 -
Claimant was not simply squatting and his knee gave way.

Rather, the commission could reasonably infer from the evidence

that claimant's employment-related need to lift the top-heavy

hopper in an awkward manner resulted in his knee injury.       "Where

reasonable inferences may be drawn from the evidence in support

of the commission's factual findings, they will not be disturbed

by this Court on appeal."     Hawks v. Henrico County Sch. Bd., 7
Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).     Here, the

evidence supported an inference that the conditions of the

workplace either caused or contributed to the claimant's injury.

                            II.   Disability

        Factual findings made by the commission will be upheld on

appeal if supported by credible evidence.      See James v. Capitol

Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488

(1989).

        On July 9, 2001, Dr. Vanichkachorn performed arthroscopic

right knee surgery on claimant.     On July 27, 2001,

Dr. Vanichkachorn indicated that claimant had "just started an

aggressive formal physical therapy program for increased range

of motion, pain relief, increased strength, and increased

function."    Dr. Vanichkachorn opined that claimant should

"expect to be out of work a minimal [sic] of six weeks

post-operatively as knee function returns."     The hearing took

place on August 13, 2001, less than six weeks after July 9,

2001.    Thus, as of the hearing date, Dr. Vanichkachorn's medical
                               - 4 -
reports and opinions constituted credible medical evidence to

support the commission's finding that claimant was entitled to

an award of continuing temporary total disability benefits.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                             - 5 -